


Exhibit 10(j)(i)(c)

 

FOURTH AMENDMENT
DATED AS OF JANUARY 8, 2004
TO RECEIVABLES SALE AGREEMENT
DATED AS OF SEPTEMBER 28, 2002

 

This Fourth Amendment (the “Amendment”), dated as of January 8, 2004, is entered
into among Albany International Receivables Corporation (the “Seller”), Albany
International Corp. ( the “Initial Collection Agent,” and, together with any
successor thereto, the “Collection Agent”), , ABN AMRO Bank N.V., as agent for
the Purchaser (the “Agent”), the committed purchasers party thereto (the
“Committed Purchasers”) and Amsterdam Funding Corporation, a Delaware
corporation (“Amsterdam”);

 

WITNESSETH:

 

Whereas, the Seller, Collection Agent, Agent , Committed Purchasers and
Amsterdam have heretofore executed and delivered a Receivables Sale Agreement,
dated as of September 28, 2001 (as amended, supplemented or otherwise modified
through the date hereof, the “Sale Agreement”),

 

Whereas, the parties hereto desire to amend the Sale Agreement as provided
herein;

 

Now, therefore, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto hereby agree that the Sale
Agreement shall be and is hereby amended as follows:

 

Section 1.      The defined term “Credit Agreement” appearing in Schedule I to
the Sale Agreement is hereby amended in its entirety and as so amended shall
read as follows:

 

“Credit Agreement” means the FIVE-YEAR REVOLVING CREDIT FACILITY AGREEMENT,
dated as of January 8, 2004, among ALBANY INTERNATIONAL CORP., the Borrowing
Subsidiaries from time to time party hereto, the Lenders party hereto, JPMORGAN
CHASE BANK, as Administrative Agent, and J.P. MORGAN EUROPE LIMITED, as the
London Agent, as further amended, supplemented or otherwise modified from time
to time, or any replacement or successor agreement of comparable or greater
amount with the same or different agent and/or banks in each case.

 

Section 2.      This Amendment shall become effective as of January 8, 2004.

 

Section 3.      This Amendment may be executed in any number of counterparts and
by the different parties on separate counterparts and each such counterpart
shall be deemed to be an original, but all such counterparts shall together
constitute but one and the same Amendment.

 

--------------------------------------------------------------------------------


 

Section 3.1.   Except as specifically provided above, the Sale Agreement and the
other Transaction Documents shall remain in full force and effect and are hereby
ratified and confirmed in all respects.  The execution, delivery, and
effectiveness of this Amendment shall not operate as a waiver of any right,
power, or remedy of any Agent or any Purchaser under the Sale Agreement or any
of the other Transaction Documents, nor constitute a waiver or modification of
any provision of any of the other Transaction Documents.  All defined terms used
herein and not defined herein shall have the same meaning herein as in the Sale
Agreement.  The Seller agrees to pay on demand all costs and expenses (including
reasonable fees and expenses of counsel) of or incurred by the Agent and each
Purchaser Agent in connection with the negotiation, preparation, execution and
delivery of this Amendment.

 

Section 3.2.   This Amendment and the rights and obligations of the parties
hereunder shall be construed in accordance with and be governed by the law of
the State of New York.

 

2

--------------------------------------------------------------------------------


 

In Witness Whereof, the parties have caused this Amendment to be executed and
delivered by their duly authorized officers as of the date first above written.

 

 

ABN AMRO Bank N.V., as the Agent, as the
Committed Purchaser

 

 

 

 

 

By:

  /s/ Nancy W. Lanzoni

 

 

Title:

  Director

 

 

 

 

 

By:

  /s/ Eric Oppenheimer

 

Title:

  Vice President

 

 

 

 

 

Amsterdam Funding Corporation

 

 

 

 

 

By:

  /s/ Bernard J. Angelo

 

Title:

  Vice President

 

 

 

 

 

Albany International Receivables
Corporation, as Seller

 

 

 

 

 

By:

  /s/ Charles J. Silva, Jr.

 

Title:

  Vice President

 

 

 

 

 

Albany International Corp., as Initial
Collection Agent

 

 

 

 

 

By:

  /s/ David C. Michaels

 

Title:

  Vice President

 

3

--------------------------------------------------------------------------------


 

GUARANTOR’S ACKNOWLEDGMENT AND CONSENT

 

The undersigned, Albany International Corp., has heretofore executed and
delivered the Limited Guaranty dated as of September 28, 2001 (the “Guaranty”)
and hereby consents to the Amendment to the Sale Agreement as set forth above
and confirms that the Guaranty and all of the undersigned’s obligations
thereunder remain in full force and effect.  The undersigned further agrees that
the consent of the undersigned to any further amendments to the Sale Agreement
shall not be required as a result of this consent having been obtained, except
to the extent, if any, required by the Guaranty referred to above.

 

 

 

Albany International Corp.

 

 

 

 

 

By:

  /s/ David C. Michaels

 

Title:

  Vice President

 

--------------------------------------------------------------------------------
